DETAILED ACTION
	This is a final Office Action on the merits for application 17/158,933. Receipt of the amendments and arguments filed on 06/15/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-17 are withdrawn from consideration
Claims 18-20 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (GB 2564772), as recited in the previous Office Action.
Regarding claim 18, Blake discloses a wooden threaded stepped dowel (the dowel #2 of figure 4a can be constructed from wood) comprising:
a cylindrical base section (#28) having a first circumference (see figure 4c);
at least one cylindrical middle section (#24) having a second circumference smaller than the first circumference (see figure 4c); and
a cylindrical tip section (#34) having a third circumference smaller than the second circumference (see figure 4c),
wherein the at least one cylindrical middle section comprises a thread (#50) spiraled around an outer surface of the at least one cylindrical middle section (see figure 4c).
Regarding claim 19, Blake discloses the at least one cylindrical middle section further comprises a plurality of cylindrical sections (sections #24 and #26 can be considered the middle sections, with the bottom tip #34 comprising the tip section as defined with a circumference smaller than the second circumference of middle section #24), with each successive section having a smaller circumference than the last (see figure 4c); and each of the plurality of cylindrical sections each comprises a thread (#50) spiraled around an outer surface of each of the plurality of cylindrical sections (see figure 4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Van Cor (U.S. Publication 2008/0273941), as recited in the previous Office Action.
Regarding claim 20, Blake discloses the thread spiraled around the outer surface of the middle section except for such a threading is sinusoidal profiled when viewed from a side. However, it is highly well known in the art, as evidenced by Van Cor, that wooden fasteners can comprise of multiple different shaped threads which are to decrease in circumference as the thread moves towards the tip, where figure 25B depicts the use of a sinusoidal shape for such threads. Therefore, it would have been obvious to have constructed the threads on the threaded dowel of Blake to comprise of sinusoidal shapes, as taught in Van Cor, in order to provide the dowel with specific sealing characteristics as well as adjusting the force required to unscrew the dowel as needed.

Response to Amendment
Applicant’s amendments to the claims overcome the claim objection of the previous Office Action. Therefore, the claim objection of the previous Office Action is withdrawn.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments “that ‘tip 34’ is not cylindrical [and] thus it cannot disclose or anticipate a ‘cylindrical tip section’ as claimed,” it is noted that the features upon which applicant relies (i.e., the cylindrical tip section is a cylinder with a flat end) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The drawings in the present application depict the tip section comprises of a flat, circular end for the tip of the tip section; however, such limitations are not positively defined within the claimed invention. Lines 6-19 of Blake disclose such a portion #26 is a generally cylindrical, tapered, cone-shaped wedge and thus a person of ordinary skill in the art, based on such a passage, would understand that even a tapered element can form and have a cylindrical shape. Moreover, Applicant does not provide a specific definition for the term “cylindrical” within the specification. The only reference to cylindrical within the originally filed specification with respect to the dowel is in paragraph 60 of the specification, which discloses that the middle sections are “generally cylindrical in shape.”  As shown by the figures and disclosure, the middles sections comprise of threads extending into the outer surface of such middle sections, which can even form sinusoidal profiles and extend the outer perimeter of the middle sections, yet the claims also define the such middles sections as being “at least one cylindrical middle section.” Such a disclosure and use of the term “cylindrical” for both the middle sections and tip section thus suggest that a perfect cylinder with parallel ends and a constant circumference between such ends is not required with such limitations as presently defined and a broader interpretation can be used when interpreting the term “cylindrical.” The tip section #34 of Blake can thus be considered a tapered, cylindrical shape with a rounded end and thus meet such limitations as defined.
Furthermore, since the element is defined as “a cylindrical tip section,” the term “section” does not limit the element to only the endmost point of the dowel, such as the rounded point of the dowel, but instead can be considered and interpreted as the tip “portion” of the dowel. Thus, the tip section of Blake can also be considered the tip #34 of the dowel of figure 4c as well as an adjoining portion of the section #26 it is attached to. Lines 6-19 of Blake disclose such a portion #26 is a generally cylindrical, tapered, cone-shaped wedge and thus such a portion of the tip section of Blake could also be considered cylindrical within the meaning of such a term as would be understood by one of ordinary skill in the art. 
Such rebuttal evidence can also be applied to Applicant’s arguments “that ‘second portion 24’ of Blake are formed from multiple conical layers, which is different from a cylinder where the sides are typically parallel from one another.” Again, the claims define “cylindrical” and not “cylinder,” where Blake explicitly states that such portions #24 and #26 are generally cylindrical, even though they may be tapered and also comprise of a thread on an outer surface thereof, which is also required within the claim limitations. See the last paragraph on page 12 of Blake. If Applicant is attempting to further limit the term “cylindrical” in such a manner as argued, such an interpretation would cause 112(b) indefiniteness issues, since one of ordinary skill in the art would not know how to form a sinusoidal profile yet also be a cylinder in shape as defined later in claim 20. If Applicant is attempting to argue that such a sinusoidal profile extends from an outer cylindrical surface of the middle sections, then one could also consider the middle sections of Blake to comprise of a cylinder with a taper extension extending therefrom. In view of the present specification, the present figures, and the prior art of record, one of ordinary skill in the art would understand that the term “cylindrical” does not require a perfect cylinder and thus the portions #24 and #26 of Blake can be considered cylindrical as taught in Blake and would be understood by one of ordinary skill in the art in such a manner. The rejections are thus considered proper and are upheld.
The cited references on the PTO-892 form filed on 03/16/2022 disclose that dowels of different cylindrical sections of differing circumferences along with a cylindrical tip is known and not new in the art. In view of such arguments and the figures of the present application, it is thus suggested to further define such a tip section as being a cylinder with a smooth outer surface and a flat, terminal end and the middle sections as being generally cylindrical in shape with a threaded outer surface in order to overcome such rejections as presently applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635